  
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1421 
In the House of Representatives, U. S.,

September 28, 2010
 
RESOLUTION 
Recognizing the 40th anniversary of the Apollo 13 mission and the heroic actions of both the crew and those working at mission control in Houston, Texas, for bringing the three astronauts, Fred Haise, Jim Lovell, and Jack Swigert, home to Earth safely. 
 
 
Whereas, on April 11, 1970, Apollo 13 was launched with an intended destination of Fra Mauro highlands on the Moon; 
Whereas on the way to the Moon, roughly 199,990 miles from Earth, the number 2 oxygen tank exploded and seriously damaged the Apollo 13 spacecraft; 
Whereas after mission control calculated that a lunar landing was impossible, mission control decided to fly a circumlunar orbit and use the Moon’s gravity to return the ship to Earth; 
Whereas the tireless and heroic work of both mission control and the astronauts on board the spacecraft allowed Apollo 13 to safely navigate back to Earth; 
Whereas the heroic work of mission control in Houston, Texas, solved a number of unique engineering problems, such as using the lunar module as a lifeboat for the crew and devising a carbon dioxide control system completely from scratch; 
Whereas without the outstanding work of the men and women at mission control, the astronauts would most certainly not have been able to return to Earth safely; 
Whereas the safe return of the crew is a testament to United States ingenuity, and a can-do attitude which represents the best of the space program and the Nation; 
Whereas the Apollo program lasted from 1961 to 1975 and set a number of milestones in human spaceflight, including the first mission that left low Earth orbit and the first man on the Moon; 
Whereas the Apollo program spurred advances in many areas of technology including avionics, telecommunications, and computers; and 
Whereas the Apollo missions sparked interest in many fields of engineering which benefitted the United States economy, national psyche, and leadership in science and technology: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes the 40th anniversary of the Apollo 13 mission;  
(2)recognizes the bravery and heroism of the astronauts of the Apollo 13 mission, as well as the men and women in mission control;  
(3)reaffirms its support of National Aeronautics and Space Administration (NASA) and human space flight; and  
(4)recognizes the tremendous advances to science and technology in the United States that were spurned by the Apollo space program. 
 
Lorraine C. Miller,Clerk.
